                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 PORFIRIO ALVARADO,                              §
                                                 §
                 Petitioner,                     §
                                                 §
 v.                                              §      Civil Action No. 3:18-CV-1188-L
                                                 §
 LORIE DAVIS, Director, Texas                    §
 Department of Criminal Justice,                 §
 Correctional Institutions Division,             §
                                                 §
                 Respondent.                     §

                                             ORDER

       On November 14, 2019, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 25), recommending that the court dismiss with prejudice pro se Petitioner Porfirio

Alvarado’s (“Petitioner”) petition for writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 1); and

deny Petitioner’s motion to stay the proceedings and motion for appointment of counsel (Doc. 23).

No objections to the Report were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. Accordingly, the court denies Petitioner’s petition for writ of habeas corpus under 28

U.S.C. § 2254 (Doc. 1) because he failed to show that he has been denied a federal right; or that

the state courts’ decision to deny relief was contrary to or involves an unreasonable application of

clearly-established federal law and is based on an unreasonable determination of the facts; denies

Petitioner’s motion to stay the proceedings and motion for appointment of counsel (Doc. 23); and

dismisses with prejudice this action.



Order – Page 1
           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the magistrate judge’s report filed

in this case. In the event that Petitioner files a notice of appeal, he must pay the $505 appellate

filing fee or submit a motion to proceed in forma pauperis on appeal.

           It is so ordered this 27th day of December, 2019.


                                                                   _________________________________
                                                                   Sam A. Lindsay
                                                                   United States District Judge




*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate
           of appealability when it enters a final order adverse to the applicant. Before entering the final order,
           the court may direct the parties to submit arguments on whether a certificate should issue. If the
           court issues a certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
           denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
           Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

           (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
           order entered under these rules. A timely notice of appeal must be filed even if the district court
           issues a certificate of appealability.
Order – Page 2
